Daniels, J.,
(concurring in result.) The court did charge the jury that the plaintiff was not entitled to recover if he provoked the assault by his acts, or threats of personal violence. This was required by the case, for the reason that the driver testified that he was first personally assaulted by the plaintiff. The requests refused by the court were made upon the theory, that the coarse, insulting, and provoking words of the plaintiff would of themselves justify or excuse the assault of the driver. But the law is settled that words alone will not excuse a resort to personal violence. Bor that reason these requests could not be charged. But the fact that the plaintiff brought on the altercation, and made use of language naturally calculated to provoke the driver, went very decidedly in mitigation of the damages. His conduct was entirely unbecoming a passenger on the car. It was proved by a disinterested witness, as well as by the driver, and in part was admitted by the plaintiff. And even if the jury considered him entitled to recover, the verdict should not have been for so large a sum as $500. It would be much more consistent with the justice of the case that his recovery should not exceed a nominal sum. On this ground the motion for a new trial should have been allowed to prevail. I agree, therefore, to a reversal and a new trial, with costs of the appeal to Lite defendant, to abide the event.